Citation Nr: 0827865	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the July 24, 1973 rating decision that granted service 
connection for residuals of shell fragment wound (SFW) to the 
left knee with degenerative arthritis due to trauma and 
retained foreign bodies (RFBs) to the left knee, and assigned 
a 10 percent evaluation.

2.  Whether there was CUE in the July 24, 1973 rating 
decision that granted service connection for scars and 
residuals of a SFW to the right knee, and assigned a 
noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran reportedly had active service from February 1968 
to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran did not appeal the July 24, 1973 rating 
decision that granted service connection for residuals of SFW 
to the left knee with degenerative arthritis due to trauma 
and RFBs to the left knee, rated as 10 percent disabling; and 
that granted service connection for scars and SFW of the 
right knee, rated as non-compensable, and that rating 
decision is final.

2.  The July 24, 1973 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The July 24, 1973 rating decision that granted service 
connection for residuals of SFW to the left knee with 
degenerative arthritis due to trauma and RFBs to the left 
knee, rated as 10 percent disabling; and granted service 
connection for scars and SFW of the right knee, rated as non-
compensable, is final.  Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006); 38 U.S.C.A. § 7105(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1103 (2007).

2.  The July 24, 1973 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue even though the veteran was in 
fact provided a VCAA letter in May 2006.

The service treatment records showed that the veteran 
sustained multiple SFWs to the left and right knees in May 
1969 when he was hit by B-40 rocket fragments while serving 
in Vietnam.  The veteran also sustained laceration to the 
right popliteal artery and a fracture of the posterior 
condyle of the left femur.  There was no nerve involvement.  
The veteran was medically evacuated from Vietnam to Japan 
where his right popliteal artery was repaired and his SFWs 
were debrided.  His left leg was placed in a long leg cast 
for three weeks and his right leg was placed in traction 
following the arterial repair.  Thereafter, an infection 
ensued in the left knee which was treated by incision and 
drainage.  The veteran was transferred to Fort Knox, Kentucky 
for treatment to his left knee and rehabilitation which took 
a period of five months.  Following that time, he returned to 
active duty, but had a recurrent infection in the left knee 
which necessitated incision and drainage in 1970 which was 
performed at Fort Carson, Colorado.  He was treated at this 
facility for five months.  The veteran was then put on 
permanent profile, L3, with no walking on rough terrain.  X-
rays of the left femur revealed several metallic fragments in 
and around the lateral condyle.  The lateral condyle appeared 
to be irregular.  Otherwise, no abnormalities were seen.  The 
final diagnosis was degenerative arthritis of both knee, 
secondary to trauma, incurred in the line of duty.  

The veteran appeared before a medical board.  The physical 
examination of the left knee revealed several scars on the 
lateral aspect, possible 4-5 inches in length.  The veteran 
could actively flex his knee from zero to 110 degrees.  On 
medial stress of the joint, he had bony crepitation.  The 
veteran was stable anteriorly and posteriorly and the veteran 
complained of some pain in the knee on standing and active 
flexion of the knee and passive flexion of the knee.  X-rays 
revealed a few metallic fragments which were present on the 
anterolateral aspect of the left knee, but did not appear to 
be in the joint.  There was good joint space medially and 
laterally, and the veteran did not appear to have significant 
osteophyte formation.  

Physical examination of the right knee revealed range of 
motion from zero to 120 degrees.  The veteran had no pain on 
active and passive motion.  The veteran was stable medially 
and laterally.  There was an eight inch posterior medial scar 
secondary to the popliteal artery repeat.  There was 
decreased sensation on the anterior aspect of the tibia on 
the right side.  X-rays revealed metallic fragments present 
posteromedially and posterolaterally, but they did not appear 
to be inside the joint.  Joint spaces were maintained 
medially and laterally.  There was no significant osteophyte 
formation.  

The diagnosis was degenerative arthritis of both knees, 
secondary to trauma.  The veteran was separated from service 
in June 1973.  He filed a claim for VA compensation benefits 
the next month.  

In a July 24, 1973 rating decision, the RO granted service 
connection for residuals of SFW to the left knee with 
degenerative arthritis due to trauma and RFBs to the left 
knee, rated as 10 percent disabling; and granted service 
connection for scars and SFW of the right knee, rated as non-
compensable.  The grants of service connection and the 
assigned ratings were based on the service treatment records; 
there was no post-service examination.  The veteran did not 
appeal the July 24, 1973 rating decision.  Thus, that rating 
decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.1103.

The veteran has alleged CUE in the July 24, 1973 rating 
decision.  The July 24, 1973 rating decision may be revised 
only upon a showing that it was clearly and unmistakably 
erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 
3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  When attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some 
degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for CUE to exist: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245 
(quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 
1381 (1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  

A disagreement with how facts were evaluated is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable law and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. at 57.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Effective February 1, 1990, title 38, U.S.C. § 5104(b) 
requires the RO to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lacked such 
specificity.  See 38 U.S.C.A. § 5104(b); see also Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a 
final RO Decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record."  Id. at 
421.

The veteran and his representative contend that there was CUE 
in the July 24, 1973 rating decision on the basis that the RO 
failed to rate the veteran under Diagnostic Code (DC) 5311 
for injuries to Muscle Group XI.  They contend that a 
bilateral 20 percent rating was warranted since the veteran 
suffered deep penetrating wounds.  In essence, they assert 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied since the appropriate DC and 
the criteria for that DC were not followed in rating the 
veteran's SFW disabilities of the left and right legs.  

The 1973 rating schedule addressing muscle injuries provides 
that the different degrees of muscle injuries receive 
different ratings.  Muscle Group XI was rated under DC 5311.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1973).

The Code of Federal Regulations, as in effect at the time of 
the RO's July 1973 rating decision, provides guidance for 
evaluating muscle injuries caused by various missiles and 
projectiles.  The provisions of 38 C.F.R. § 4.56 (1973) 
convey, in pertinent part, the following definitions:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.

History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.

History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep 
up with work requirements is to be considered, if 
present.

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, and from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (1973).

Although the veteran alleged that his left and right knee 
disabilities should have been rated based on muscle injury 
under DC 5311, a review of the record shows that the medical 
evidence available at the time of the July 1973 rating 
decision (the service treatment records) indicated only that 
he had multiple scars over his knees with RFBs, with no 
evidence whatsoever of clinically identifiable muscle damage 
in those areas.  While a post-service VA examination might 
have demonstrated such damage, the failure to provide such an 
examination, as noted above, is insufficient in and of itself 
to give rise to a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffey; 
see also Crippen v. Brown, 9 Vet. App. 412 (1996).  

As noted, the veteran was diagnosed as having degenerative 
arthritis.  The rating criteria for evaluating arthritis and 
disability of the knees in 1973 and at present are 
essentially identical, with the exception that more recent 
decisions of the Court and VA General Counsel have provided 
guidance and intepretations of applicable rating codes for 
the knees that permit multiple compensable evaluations to be 
assigned when symptomatology under differing diagnostic codes 
do not overlap.  However, in 1973, this guidance and 
interpretations of the applicable governing legal criteria 
was not available.

The pertinent DC in 1973 provides that degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, but when 
there is no limitation of motion, a 10 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints (including the knees).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1973).

Recurrent subluxation or lateral instability of either knee 
which is slight warrants a 10 percent evaluation, which is 
moderate warrants a 20 percent evaluation, and which is 
severe warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1973).  Dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (1957).  Removal of semilunar 
cartilage which is symptomatic warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1973).  
Limitation of flexion of either knee to 60 degrees is 
noncompensable, to 45 degrees warrants a 10 percent 
evaluation, to 30 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1973).  Limitation 
of extension of either knee to 5 degrees is noncompensable, 
to 10 degrees warrants a 10 percent evaluation, to 15 degrees 
warrants a 20 percent evaluation, and to 20 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1973).  Finally, compensable evaluations are provided 
if there is impairment of the tibia and fibula with either 
nonunion or malunion with slight knee disability warranting a 
10 percent evaluation, moderate knee disability warranting a 
20 percent evaluation, and marked knee disability warranting 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1973).

DCs 5258, 5259, 5261, 5262 were inapplicable as the veteran 
did not have the impairment contemplated by those codes.  
Thus, those DCs were inapplicable to the facts of the case at 
that time.

The medical evidence then of record also did not reveal any 
subluxation or lateral instability of the right knee.  Thus, 
there was no error in not applying that DC.  The left knee 
was rated under DC 5257 although there was stability of the 
knee.  It appears that the rating was, in fact, based on 
painful motion of the knee which was shown on examination.  
To the extent that the veteran does not agree with that 
assigned rating, such an argument goes to how the evidence 
was weighed which is not CUE.  

The veteran had limitation of motion on flexion of both 
knees, but not to a compensable degree.  The veteran had 
painful flexion of the left knee, but the veteran was 
assigned a 10 percent rating under DC 5257 instead despite 
the absence of instability of the knee.  Although the veteran 
had impairment of flexion of the right knee, there was no 
pain or other objective findings described in 5003 which 
would serve to warrant a compensable rating on that basis.  

The provisions of 38 C.F.R. § 4.40 instructed that, in cases 
involving the musculoskeletal system, the rating agency 
should rely on examinations which adequately addressed the 
potential functional loss of use of a body part.  38 C.F.R. 
§ 4.45 identified several factors of disability involving the 
joints, such as less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  In 1995, the Court held that VA examinations must 
consider the factors cited in 38 C.F.R. § 4.40 on functional 
loss on use or due to flare-ups.  Deluca v. Brown, 8 Vet. 
App. 202 (1995).  However, this interpretation of VA 
regulation was not in effect at the time of the RO's 
July 1973 decision.  See 38 C.F.R. § 3.105 (decisions will 
not be revised on the change in interpretation of law).

The law extant at the time of the July 1973 rating decision 
provided for a 10 percent evaluation for superficial scars 
that were tender and painful on objective demonstration.  
Higher evaluations were available where scars were productive 
of limitation of function of the affected part.  38 C.F.R. 
Part 4, DCs 7804 and 7805 (1973).  In this case, a non-
compensable rating was provided for scars of the right knee.  
There was no evidence that the scars were tender, painful, or 
productive of limitation of function.  Therefore, there was 
no misapplication of this DC.  With regard to the left knee, 
there were also scars, but again, they were not tender, 
painful, or productive of limitation of function.  Therefore, 
the RO did not assign a compensable rating based on the 
scars.  

As indicated above, the law provides that a prior final 
rating action will be revised only on the basis of CUE.  38 
C.F.R. § 3.105(a).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell, 3 Vet. App. 310, 313 
(1992).  A determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Id.  CUE is the kind of error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. 40, 43 
(1993).

It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.

In sum, concerning the left and right knees, the Board notes 
that the service treatment records did not indicate that 
there was any involvement of a muscle group or involvement of 
more than one muscle group.  Accordingly, the Board finds 
that the representative's argument that the statutory or 
regulatory provisions extant at the time of the 1973 rating 
decision were incorrectly applied as an assignment of a 
rating based on muscle injury was not made, is without merit.

As to other applicable DCs, as noted above, the RO had a 
proper basis for assigning a 10 percent rating for the left 
knee disability under DC 5257 and a non-compensable rating 
for the right knee under DC 7805.  There was no other DC 
under which a higher rating could have been undebatably 
assigned such that the RO misapplied the provisions of the 
rating schedule.  Thus, the Board finds that the correct 
facts as they were available were known at the time, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  There was no outcome determinative error 
in this case.

Given the foregoing, the Board finds that the conflict over 
the interpretation of the facts presented is insufficient to 
rise to the level of CUE, as it is noted that the error must 
be of such significance as to be undebatable.  Damrel, 6 Vet. 
App. at 245 (1994).  The July 24, 1973 rating decision was 
supported by the evidence then of record and was consistent 
with VA laws and regulations then in effect.  As such, CUE in 
the rating decision of July 24, 1973, has not been 
established, and that decision remains final.  


ORDER

The appeal as to whether there was CUE in the July 24, 1973 
rating decision that granted service connection for residuals 
of SFW to the left knee with degenerative arthritis due to 
trauma and RFBs to the left knee, and assigned a 10 percent 
evaluation is denied.

The appeal as to whether there was CUE in the July 24, 1973 
rating decision that granted service connection for scars and 
residuals of a SFW to the right knee, and assigned a 
noncompensable evaluation is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


